SOMERVILLE, J.
The defendant in execution having lodged wdth the proper officer his claim of exemption, describing with proper certainty each piece or item of personal property claimed, and having verified it by oath, as required by statute, the claim was prima facie correct, and the burden of proof was on the plaintiff in execution to show that the property was liable to the judgment debt — Code, 1876, §§ 2831, 2838 ; Todd v. McCravey, 77 Ala. 469.
In the trial, of this issue, as to whether the property is exempt from levy and sale, the statute provides, that “ evidence may be received to show that the debtor has property not embraced in his inventory,” and that “such property shall be considered as having in fact been selected by the debtor as exempt ; and its value must be estimated by the jury to ascertain the amount of exemption to which the debtor is entitled.” Code, 1876, § 2839.
The evidence showed, on the trial of this cause, that the defendant had procured to be issued, in the name of his wife, early in January of the current year, State, county, and municipal licenses to retail spirituous liquors, for which he had paid, out of his own money, the sum of eight hundred and forty-seven dollars ; that these licenses were still in force, and the business of retailing had been conducted under them by the defendant, as agent of his wife. It was also shown that, when *372the licenses were procured','the defendant did not owe his wife anything, but was indebted to the plaintiff.
It is our judgment, that these licenses to retail liquors were in no sense property, within the-meaning of the statute; and the value of them could not, therefore, be proved with the view of reducing the exemptions claimed by defendant in his inventory — or “ declaration and claim ” — prepared under the provisions of the statute. It is well settled, that licenses of this character are mere personal privileges, which are neither transferrable nor vendible. They confer no vested interest, or right of property, and contain within them no element of contract. They are mere grants of indulgence, for a specified consideration, and are granted always under the implied understanding, that they are revocable at the pleasure of the sovereign power granting them. And this is true, whether the license is intended as a mere police regulation, or for the purpose of raising revenue. — Powell v. The State, 69 Ala. 10; Cooley’s Const. Lim. (5th ed.), 343 [*283], note 1, and cases cited ; Pomeroy’s Const. Law, §§ 554-559; Calder v. Kurby, 5 Gray (Mass.), 597; Boyd v. The State, 61 Ala. 177; s. c., 94, U. S. 645; Fell The State, 20 Amer. Rep. 83.
The charges of the Circuit Court are free from érror, and the judgment is affirmed.